In the

     United States Court of Appeals
                    For the Seventh Circuit
Nos. 12‐2969 & 12‐3434

WISCONSIN RESOURCES PROTECTION
COUNCIL, ET AL.,
                                 Plaintiff‐Appellees, Cross‐Appellants,

                                     v.


FLAMBEAU MINING COMPANY,
                                 Defendant‐Appellant, Cross‐Appellee.

          Appeals from the United States District Court for the 
                     Western District of Wisconsin.
           No. 3:11‐cv‐00045‐bbc — Barbara B. Crabb, Judge. 


      ARGUED APRIL 23, 2013 — DECIDED AUGUST 15, 2013


   Before  RIPPLE  and  HAMILTON,  Circuit  Judges,  and
STADTMUELLER, District Judge.*
    RIPPLE, Circuit Judge. The Wisconsin Resources Protection
Council, the Center for Biological Diversity and Laura Gauger
(collectively  the  “plaintiffs”)  brought  this  action  under  the


*
     The Honorable J. P. Stadtmueller, of the United States District Court for
the Eastern District of Wisconsin, sitting by designation.
2                                         Nos. 12‐2969 & 12‐3434

Clean Water Act’s (“CWA” or “the Act”) citizen‐suit provision,
33  U.S.C. § 1365(a)(1), alleging that Flambeau Mining Com‐
pany (“Flambeau”) violated the CWA by discharging pollut‐
ants without a permit. The district court denied Flambeau’s
motion for summary judgment, holding that Flambeau was not
protected by the CWA’s permit shield provision, id. § 1342(k).
After a bench trial, the district court determined that Flambeau
had violated the CWA and assessed penalties against Flam‐
beau. Because the CWA’s permit shield applies, we reverse the
judgment of the district court. 
                                   I
                          BACKGROUND
A. Relevant Statutory and Regulatory Framework
    Congress enacted the CWA, 33 U.S.C. § 1251 et seq., in 1972
“to restore and maintain the chemical, physical, and biological
integrity of the Nation’s waters.” Id. § 1251(a). To achieve this
purpose, the CWA generally prohibits “the discharge of any
pollutant by any person” into navigable waters of the United
States. Id. § 1311(a). However, such a discharge is permitted
when done pursuant to a national pollution discharge elimina‐
tion system (“NPDES”) permit. See id. §§ 1311(a), 1342. NPDES
permits  are  issued  pursuant  to  section  402  of  the  CWA,
codified  at  33  U.S.C.  §  1342(a),  which  authorizes  the  Act’s
administrator  to  “issue  a  permit  for  the  discharge  of  any
pollutant,  or  combination  of  pollutants,  notwithstanding
section 1311(a).” 
  The  Environmental  Protection  Agency  (“EPA”)  is  the
CWA’s  administrator.  However,  because  the  CWA  also
No. 12‐2969 & 12‐3434                                                       3

embodies  Congress’s  intent  “to  recognize,  preserve,  and
protect  the  primary  responsibilities  and  rights  of  States  to
prevent, reduce, and eliminate pollution,” 33 U.S.C. § 1251(b),
it empowers the EPA to delegate its permitting and enforce‐
ment  authority  to  individual  states,  id.  §  1342(b).  A  state
seeking to administer the CWA must submit for EPA approval
“a full and complete description of the program it proposes to
establish and administer under State law.” Id. § 1342(b).1 Once
the EPA has approved a state’s program, the EPA no longer
has  authority  to  issue  NPDES  permits  under  the  CWA,  id.
§ 1342(c); at that point the state permitting authority is the only
entity authorized to issue NPDES permits within the state’s
jurisdiction. However, the EPA retains supervisory authority
over the state program and is charged with “notify[ing] the
State of any revisions or modifications [to the State’s program]
necessary to conform to [CWA] requirements or guidelines.”
Id. § 1342(c)(1). 
    It is undisputed that Wisconsin has obtained approval from
the EPA to implement and administer its own NPDES permit‐
ting program, which it calls the Wisconsin Pollutant Discharge
Elimination  System  (“WPDES”)  program.2  The  Wisconsin
Department of Natural Resources (“WDNR”) administers the
WPDES  program  and  Wisconsin  Administrative  Code  NR



1
    The requisite steps for obtaining EPA approval are set forth in 40 C.F.R.
§ 123.21(a). 

2
    Appellee’s Br. 17 (“Wisconsin has obtained this EPA approval. . . .”); see
also generally Andersen v. Dep’t of Natural Res., 796 N.W.2d 1, 10‐11 (Wis.
2011). 
4                                                 Nos. 12‐2969 & 12‐3434

§ 283 governs the WPDES program.3 Thus, within Wisconsin,
the WDNR, not the EPA, issues NPDES permits.
    After obtaining initial approval of a state NPDES program,
a state with delegated authority can modify its program with
EPA approval. When a state wishes to do so, the regulations
direct  it  to  “submit  a  modified  program  description”  to  the
EPA  for  approval.  40  C.F.R.  §  123.62(b)(1).  The  EPA  “will
approve  or  disapprove  program  revisions  based  on  the
requirements … of the CWA.” Id. § 123.62(b)(3). “A program
revision  shall  become  effective  upon  the  approval  of  the
Administrator. Notice of approval of any substantial revision
shall  be  published  in  the  FEDERAL  REGISTER.[4]  Notice  of
approval of non‐substantial program revisions may be given
by a letter from the Administrator to the State Governor or his
designee.” Id. § 123.62(b)(4).
    In 1987, Congress amended the CWA to include regulation
of storm water discharge. See The Water Quality Act of 1987,
Pub.  L.  No.  100‐4,  101  Stat.  7  (1987)  (codified  at  33  U.S.C.
§  1342(p)).  To  comply  with  these  amendments,  Wisconsin
proposed modifying Wisconsin Administrative Code NR § 216
to  provide  WPDES  storm  water  discharge  permits.  Under
Wisconsin’s  proposed  revisions,  storm  water  would  be
regulated either by a separate WPDES permit or, under NR


3
    See, e.g., Andersen, 796 N.W.2d at 12 (“Wisconsin Stat. ch. 283 also codifies
the WPDES permit program.”). 

4
    40 C.F.R. § 123.62(b)(2) provides that “[w]henever EPA determines that
the proposed program revision is substantial, EPA shall” take various steps,
including providing for public notice and comment. 
No. 12‐2969 & 12‐3434                                                        5

§ 216.21(3) (now renumbered NR § 216.21(4)(a)),5 a different
permit. The current version of NR § 216.21(4) provides: 
      (4) OTHER ENVIRONMENTAL PROGRAMS. If one
      of the following conditions is met, the department
      may determine that a facility is in compliance with
      permit coverage required under s. 283.33, Stats. [part
      of the WPDES program], and will not be required to
      hold a separate permit under s. 283.33, Stats.:
      (a) The storm water discharge is in compliance with
      a  department  permit  or  approval,  which  includes
      storm water control requirements that are at least as
      stringent as those required under this subchapter.
Wis. Admin. Code NR § 216.21(4)(a) (2013).
    Wisconsin submitted its proposed modifications, including
NR § 216.21(4)(a), to the EPA for approval in 1994. The EPA
apparently did not deem these modifications substantial and
so did not follow the approval process outlined in 40 C.F.R.
§ 123.62(b)(2). Instead, the EPA sent the WDNR comments on
the  proposed  changes,  although  it  appears  never  to  have
issued a formal letter of approval. Among its comments to NR
§  216.21,  the  EPA  wrote:  “We  concur  with  the  approach
whereby  facilities  which  are  required  under  regulation  to
obtain permits, but which … are currently controlled under
other  regulatory  mechanisms,  are  handled  in  special  ways




5
    For clarity, we will refer to this section by its current numbering.  
6                                          Nos. 12‐2969 & 12‐3434

under  the  State’s  permit  program.”6  After  receiving  and
responding  to  the  EPA’s  comments,  Wisconsin  enacted  NR
§ 216.21(4)(a). 
B. Flambeau’s Operations 
    From 1993 until 1997, Flambeau operated an active mine in
Ladysmith, Wisconsin, along the Flambeau River. During this
time,  WDNR  regulated  Flambeau  under  a  separate  WPDES
permit and a mining permit, which also imposed restrictions
on  Flambeau’s  storm  water  discharge.  Flambeau  had  a
reclamation  plan  in  place  to  restore  the  mine  site  after  the
cessation  of  active  mining.  However,  the  City  of  Ladysmith
and  the  Ladysmith  Community  Industrial  Development
Corporation  asked  Flambeau  to  preserve  the  mine  site’s
current buildings, which was not called for under the original
reclamation plan. Flambeau agreed and sought modification
from the WDNR of its reclamation plan and mining permit.
After  public  notice  and  comment,  the  WDNR  approved
Flambeau’s  new  reclamation  plan  and  modified  its  mining
permit. 
    In  conjunction  with  its  review  of  Flambeau’s  proposed
modifications,  the  WDNR  evaluated  potential  storm  water
discharge from the mine site. Eventually, the WDNR decided
to terminate Flambeau’s separate WPDES permit and instead,
pursuant  to  its  authority  under  NR  §  216.21(4)(a),  regulate
Flambeau’s  storm water discharge under its mining permit.
This approach permitted the WDNR to conduct more frequent
inspections  of  the  mine  site  than  would  a  separate  WPDES


6
    R.62‐1 at 132.
No. 12‐2969 & 12‐3434                                             7

permit. Moreover, the WDNR determined that this approach
was  permitted  under  NR  §  216.21(4)(a)  because  the  WDNR
“had basically [determined there to be] a functional equiva‐
lence from the mining permit to the storm water permit at the
time; that [WDNR] could have equal protection, if not greater
protection, under the mining permit.”7 On March 20, 1998, the
WDNR sent Flambeau a letter “to clarify how the department
intends to regulate surface water management at the [mine]
site,” including storm water discharge.8 The letter stated: 
         T
           he current water handling procedures are accept‐
       able to the department and are consistent with the
       Mining  Permit,  including  the  Surface  Water  Man‐
       agement  Plan,  and  the  Wisconsin  Pollutant  Dis‐
       charge  Elimination  System  (WPDES)  Permit.  It  is
       our intent that the WPDES permit will continue to
       regulate  discharges  from  the  site  through  outfalls
       001 and 002 as long as water is being pumped from
       one location to another on the site. Any discharge
       through those outfalls must comply with the efflu‐
       ent limits and monitoring requirements specified in
       the  WPDES  permit[]  …  as  long  as  the  WPDES
       permit remains in force. Once all permanent water
       management  structures  and  facilities  are  in  place
       and  pumping  is  no  longer  necessary,  discharges
       through outfall 002 will cease to be covered under
       the WPDES permit. At that time, stormwater man‐


7
    R.274 at 81 (testimony of WDNR’s head of metallic mining). 

8
    R.62‐2 at 2. 
8                                          Nos. 12‐2969 & 12‐3434

           agement will fall under the regulatory authority of
           the Mining Permit and its associated plans.[9]
    The WDNR reiterated its decision to regulate Flambeau’s
storm water discharge under the mining permit rather than a
separate  WPDES  permit  again  on  September  8,  1998.  The
WDNR wrote to Flambeau “to acknowledge that surface water
management  and  related  discharges  …  .  at  the  Flambeau
mining  site  are  no  longer  subject  to  the  provisions  of  the
Wisconsin Pollutant Discharge Elimination System (WPDES)
Permit.  This  is  consistent  with  the  regulatory  approach
outlined in [the WDNR’s] letter to [Flambeau] dated March 29,
1998.”10 On September 23, 1998, the WDNR terminated Flam‐
beau’s WPDES permit.11 All of Flambeau’s subsequent storm
water discharges complied with the mining permit. 
C. District Court Proceedings
    Plaintiffs brought this action in the district court under the
citizen‐suit  provision  of  the  CWA,  33  U.S.C.  §  1365,  which
alleged that Flambeau discharged copper into navigable waters
without a permit. The parties filed multiple pre‐trial motions,
including Flambeau’s motion for summary judgment, alleging
that the plaintiffs’ suit was barred by the CWA’s permit shield
provision,  id.  Section  1342(k)  of  Title  33  provides  that
“[c]ompliance  with a permit  issued pursuant to this section
shall be deemed compliance[]” with the CWA. The plaintiffs


9
    Id. 

10
       R.66‐8 at 2. 

11
       R.66‐9 at 2. 
No. 12‐2969 & 12‐3434                                                     9

contended  that  the  permit  shield  did  not  apply  because
Flambeau did not have a WPDES permit during the relevant
time period and its mining permit did not trigger the permit
shield  because  it  was  not  issued  pursuant  to  the  CWA.  The
plaintiffs’  argument  was  based  on  the  claim  that  NR
§  216.21(4)(a)  was  not  part  of  the  WDNR’s  CWA  program
because Flambeau could not establish that the EPA specifically
had approved of NR § 216.21(4)(a). The district court agreed
and denied Flambeau’s motion, ruling that § 1342(k)’s permit
shield did not apply because Flambeau did “not show[] that
the  EPA  has  approved  use  of  state  mining  permits  via
§ NR 216.21(4) as substitute for [a WPDES] permit.”12
    A bench trial was held, after which the district court found
that  Flambeau  had  violated  the  CWA  because  copper  was
discharged  eleven  times  from  the  mine  site  and  reached
navigable waters of the United States without a permit. The
court emphasized that “[t]he amounts were so modest that I
would declare them de minimis”13 and that Flambeau’s “efforts
to protect the environment during its mining operations and
reclamation effort” were “exemplary” and “deserve commen‐
dation, not penalties.”14 However, because the CWA is a strict
liability statute, see Kelly v. United States EPA, 203 F.3d 519, 522
(7th Cir. 2000), the district court found Flambeau liable and



12
    Wis. Res. Prot. Council v. Flambeau Mining Co., 903 F. Supp. 2d 690, 720
(W.D. Wis. 2012). 

13
     R.256 at 3. 

14
     Id. at 4. 
10                                         Nos. 12‐2969 & 12‐3434

imposed a penalty of $25.00 for each of the eleven discharges.15
The court also sua sponte declined to award plaintiffs attorneys’
fees  under  the  CWA.  It  stated  that  fees  were  inappropriate
under  the  “unusual  circumstances  of  th[e]  case,”  where  “it
remains unclear … why [plaintiffs] would have expended so
much time and energy litigating against a company that seems
every  bit  as  committed  as  they  are  to  the  protection  of  the
environment  and  preservation  of  water  quality.”16  Plaintiffs
moved  for  reconsideration  of  the  denial  of  attorneys’  fees,
which was denied. Flambeau timely appealed and plaintiffs
cross‐appealed on the issue of their entitlement to fees. 
                                   II
                            DISCUSSION
   Flambeau raises a variety of issues on appeal. It asserts that
the district court erred at summary judgment when it deter‐
mined that the CWA’s permit shield did not apply and that
Wisconsin is not a necessary party whose joinder is required.
Flambeau next submits that the district court’s determination
that  Flambeau  violated  the  CWA  eleven  times  is  erroneous
because the court failed to perform the correct analysis and
erroneously  determined  certain  waterways  to  be  within  the
CWA’s jurisdiction. We begin with the permit shield. 
                                   A. 
   The CWA makes “unlawful” “the discharge of any pollut‐
ant by any person” “[e]xcept as in compliance with” certain

15
     Id. at 39. 

16
     Id. at 38. 
No. 12‐2969 & 12‐3434                                                11

statutory provisions. 33 U.S.C. § 1311(a). One such provision is
the NPDES permit, which “sets out the allowable departures
from the CWA’s baseline of total liability for discharges.” Piney
Run  Pres.  Ass’n  v.  Cnty.  Comm’rs,  268  F.3d  255,  266  (4th  Cir.
2001). The CWA’s permit shield provision, 33 U.S.C. § 1342(k),
specifies that “if a [NPDES] permit holder discharges pollut‐
ants precisely in accordance with the terms of its permit, the
permit will ‘shield’ its holder from CWA liability.” Piney Run
Pres. Ass’n, 268 F.3d at 266; see also 33 U.S.C. § 1342(k) (provid‐
ing that “[c]ompliance with a permit issued pursuant to this
section  shall  be  deemed  compliance[]”  for  purposes  of  the
federal compliance provision and the citizen suit provision);
Coon v. Willet Dairy, LP, 536 F.3d 171, 173 (2d Cir. 2008) (noting
that, under the permit shield, “compliance with an authorized
permit is deemed compliance with the CWA, so as long as [the
defendant] was acting in accordance with its permit it could
not  be  liable  in  a  citizen  suit  for  CWA  violations”).  The
Supreme Court has explained that the permit shield’s purpose
is  “to  relieve  [permit  holders]  of  having  to  litigate  in  an
enforcement  action  the  question  whether  their  permits  are
sufficiently  strict.  In  short,  [the  permit  shield]  serves  the
purpose of giving permits finality.” E.I. du Pont de Nemours &
Co. v. Train, 430 U.S. 112, 138 n.28 (1977).
    Plaintiffs  contend  that  Flambeau  is  not  entitled  to  the
permit  shield  because  Flambeau  does  not  hold  a  WPDES
permit and its mining permit was not issued pursuant to the
CWA.  Plaintiffs  allege  that  Wisconsin’s  NR  §  216.21(4)(a),
although codified in Wisconsin’s Administrative Code as part
of  the  state’s  WPDES  program,  is  not  part  of  Wisconsin’s
approved NPDES program because the EPA never approved
12                                                Nos. 12‐2969 & 12‐3434

NR § 216.21(4)(a). Flambeau responds that the EPA did in fact
approve Wisconsin’s scheme and, in the alternative, even if it
did  not,  Flambeau  had  no  notice  that  it  needed  a  different
permit nor could it obtain one. In support of its position that
the EPA approved NR § 216.21(4)(a), Flambeau points to the
EPA’s comments on the proposed regulations, which indicate
that the EPA reviewed NR § 216.21(4)(a) and in which the EPA
stated that it “concur[red] with the approach whereby facilities
which  are  required  under  regulation  to  obtain  permits,  but
which  …  are  currently  controlled  under  other  regulatory
mechanisms,  are  handled  in  special  ways  under  the  State’s
permit  program.”17  The  district  court  refused  to  apply  the
permit  shield,  holding  that  for  the  shield  to  apply,  a  valid
permit is required. The court determined that Flambeau “has
not  shown  that  the  EPA  has  approved  use  of  state  mining
permits  via  §  NR  216.21(4)  as  [a]  substitute  for  [WPDES]
permit”18  and  so  had  not  established  that  it  possessed  a
qualifying permit for purposes of the CWA.
                                         B. 
   Whether the CWA’s permit shield applies to Flambeau is a
question of law, which we review de novo. See Elusta v. City of
Chicago, 696 F.3d 690, 693 (7th Cir. 2012). We begin by noting
that  there  is  evidence  that  the  EPA  approved  NR




17
     R.62‐1 at 132. 

18
     Wis. Res. Prot. Council, 903 F. Supp. 2d at 720. 
No. 12‐2969 & 12‐3434                                                       13

§ 216.21(4)(a).19 However, we need not decide whether the EPA
approved  this  specific  provision  of  Wisconsin’s  WPDES
scheme20  because,  even  if  Flambeau’s  permit  were  legally
invalid,  we cannot, consistent with  the requirements of  due
process, impose a  penalty on  Flambeau  for  complying with
what Wisconsin deemed a valid WPDES permit.21 
   Informed by basic principles of due process, it is “a cardinal
rule  of  administrative  law”  that  a  regulated  party  must  be
given “fair warning” of what conduct is prohibited or required


19
     See R.62‐1 at 132‐33 (comments from the EPA concerning Wisconsin’s
modifications of its WPDES program in response to CWA amendments); see
generally  Brief  of  the  State  of  Wisconsin  as  Amicus  Curiae  Supporting
Appellant. The regulations do not provide a definitive or exclusive form of
agency  approval  for  a  state’s  NPDES  program  modification.  The  only
guidance provided is that “[n]otice of approval of non‐substantial program
revisions [which the EPA’s actions suggest Wisconsin’s were] may be given
by a letter from the Administrator to the State Governor or his designee.”
40 C.F.R. § 123.62(b)(4) (emphasis added). 

20
        The  district  court  found  that  Flambeau  made  eleven  unpermitted
discharges into the navigable waters of the United States. It also found that
“plaintiffs have not shown that any such discharges are occurring under
defendant’s  new  system  of  infiltration  basins,  installed  in  2011  and
afterwards,” and so refused to issue plaintiffs’ requested injunction. R.256
at 35‐37. This finding has not been challenged on appeal. Therefore, because
only past, not continuing, violations of the CWA are before us, we need not
consider  whether  Flambeau’s  mining  permit  is  a  WPDES  permit  or
determine whether the EPA approved NR § 216.41(4)(a). 

21
     We note that in its briefing at summary judgment to the district court
and to this court on appeal, Flambeau did not use the phrase “due process.”
However, its arguments concerning notice and fundamental fairness clearly
raise the issue of due process. 
14                                           Nos. 12‐2969 & 12‐3434

of it. Rollins Envtl. Servs. (NJ), Inc. v. United States EPA, 937 F.2d
649, 655 (D.C. Cir. 1991) (Edwards, J., dissenting in part and
concurring in part) (internal quotation marks omitted); see also
United  States  v.  Cinergy  Corp.,  623  F.3d  455,  458‐59  (7th  Cir.
2010)  (holding  that  defendant  could  not  be  sanctioned  and
found to  have violated the  Clean  Air  Act when  it complied
with regulations as codified, despite having knowledge that
the EPA requested amendment of the regulations to prohibit
defendant’s conduct); United States v. Trident Seafoods Corp., 60
F.3d 556, 559 (9th Cir. 1995) (“[T]he responsibility to promul‐
gate clear and unambiguous standards is on the [agency]. The
test is not what [the agency] might possibly have intended, but
what [was] said. If the language is faulty, the [agency] had the
means and obligation to amend.” (first alteration added, other
alterations in original) (internal quotation marks omitted)). 
   The  United  States  Court  of  Appeals  for  the  District  of
Columbia Circuit has explained:
     In  the  absence  of  notice–for  example,  where  the
     regulation is not sufficiently clear to warn a party
     about  what  is  expected  of  it—an  agency  may  not
     deprive  a  party  of  property  by  imposing  civil  or
     criminal  liability.  Of  course,  it  is  in  the  context  of
     criminal liability that this “no punishment without
     notice” rule is most commonly applied. But as long
     ago as 1968, we recognized this “fair notice” require‐
     ment  in  the  civil  administrative  context.  In  Radio
     Athens, Inc. v. FCC, we held that when sanctions are
     drastic—in  that  case,  the  FCC  dismissed  the  peti‐
     tioner’s  application  for  a  radio  station
     license—“elementary fairness compels clarity” in the
No. 12‐2969 & 12‐3434                                               15

     statements and regulations setting forth the actions
     with which the agency expects the public to comply.
     401 F.2d 398, 404 (D.C. Cir. 1968). This requirement
     has now been thoroughly “incorporated into admin‐
     istrative law.” Satellite Broadcasting Co. v. FCC, 824
     F.2d 1, 3 (D.C. Cir. 1987); see also Rollins, 937 F.2d at
     654  n.1,  655  (Edwards,  J.,  dissenting  in  part  and
     concurring in part) (principle is not constitutional,
     but  “basic  hornbook  law  in  the  administrative
     context,”  and  “simple  principle  of  administrative
     law”).
Gen. Elec. Co. v. United States EPA, 53 F.3d 1324, 1328‐29 (D.C.
Cir. 1995) (citations omitted) .
    In determining whether a party received fair notice, courts
frequently look to the regulations and other agency guidance.
“If, by reviewing the regulations and other public statements
issued by the agency, a regulated party acting in good faith
would  be  able  to  identify,  with  ascertainable  certainty,  the
standards with which the agency expects parties to conform,
then the agency has fairly notified a petitioner … .” Howmet
Corp.  v.  EPA,  614  F.3d  544,  553‐54  (D.C.  Cir.  2010)  (internal
quotation marks omitted). In United States v. Cinergy Corp., we
held  that  the  defendant  did  not  have  fair  notice  of  an  EPA
prohibition under the Clean Air Act where it “complie[d] with
a  State Implementation  Plan that the EPA ha[d] approved,”
even though the defendant knew that the EPA intended for the
state  to  amend  its  plan.  623  F.3d  at  458.  Agency  guidance
provided privately to a regulated entity other than the defen‐
dant also is insufficient because it does not permit the defen‐
dant  to  determine  “with  ascertainable  certainty”  what  is
16                                       Nos. 12‐2969 & 12‐3434

required of him. See, e.g., Rollins, 937 F.2d at 655 (Edwards, J.,
dissenting in part and concurring in part) (internal quotation
marks omitted); see also id. at 653‐54 (finding inadequate notice
where the EPA’s regulatory interpretation was provided only
in a letter to a private attorney, where “th[e] letter was never
sent to [the defendant] or its attorneys and it was never made
public”).  
     Here, Flambeau did not have notice that its permit might
not be a valid WPDES permit or that it needed a permit other
than the one the WDNR determined was required. First, it is
undisputed that Wisconsin, through the WDNR, is the proper,
and  only,  CWA  administrator  with  authority  to  issue
NPDES/WPDES permits for Flambeau’s mine site. As Flam‐
beau  transitioned  from  active  mining  to  reclamation,  the
WDNR determined that Flambeau did not require a separate,
specifically  termed  “WPDES”  permit  apart  from  its  mining
permit and sua sponte terminated the separate permit. Thus,
the only available guidance from the only CWA permit‐issuer
was that the mining permit was a WPDES permit. This is the
same  position  the  WDNR  still  maintains—that  Flambeau’s
mining  permit  is  a  WPDES  permit.  We  do  not  require  a
regulated  party  to  establish  that  the  regulating  agency  had
actual  authority  to  issue  a  facially  proper,  and  therefore
presumptively  valid,  regulation  before  complying  with  the
agency’s command. 
    In this case, however, even if Flambeau consulted Wiscon‐
sin’s Administrative Code, in which the WPDES program is
codified,  a  reasonable,  diligent  search  would  have  found
statutory  authorization  under  the  WPDES  program  for  the
WDNR to regulate Flambeau in the manner it did and for the
No. 12‐2969 & 12‐3434                                             17

WDNR  to  deem  the  mining  permit  a  WPDES  permit.  As
plaintiffs’ briefing has demonstrated, to discover that there is
even  a  potential  issue  concerning  the  validity  of  NR
§  216.21(4)(a)  as  part  of  the  WPDES  program,  a  party  must
conduct legislative and regulatory history research, as well as
submit document requests to the WDNR. Private parties are
entitled to rely on “duly‐enacted, and therefore presumptively
legitimate, statute[s]” and regulations, so long as such reliance
is not unreasonable, such as when the citizen has actual notice
that the statute was not properly enacted or that the provision
plainly is unconstitutional. Cohn v. G.D. Searle & Co., 784 F.2d
460, 464 (3d Cir. 1986); see also id. (“We cannot say that [defen‐
dant’s] reliance is unreasonable where the statute’s constitu‐
tionality has never been judicially questioned and where the
reach of the constitutional principles involved is as uncertain
as here.”). 
    We recently affirmed the principle that a private party is
entitled to rely on published regulations. In Cinergy, we held
that  the  defendant  could  not  be  charged  with  violating  the
Clean Air Act when it complied with the published version of
a regulation that was part of Indiana’s administration of the
Clean Air Act. The EPA had secured Indiana’s agreement to
amend the regulation but Indiana had yet to do so. The EPA
sought to impose a penalty on the defendant for violating the
future amended version of the regulation. The EPA submitted
that there was no due process problem because the defendant
“was  ‘on  notice’  that  [the  regulation]  did  not  mean  what  it
said.” Cinergy Corp., 623 F.3d at 458. We rejected this argument,
holding  that  the  defendant  was  only  on  notice  of  what  “a
straightforward  reading  of  [the  regulation]  permitted.”  Id.
18                                                  Nos. 12‐2969 & 12‐3434

Similarly, Flambeau was on notice only of the command of the
only  relevant  CWA  permitting  authority  and  the  powers
conferred on the WDNR by statute. It is this lack of notice that
distinguishes  Flambeau’s  case  from  those  relied  on  by  the
district court.22 
     Plaintiffs  contend  that  Flambeau  was  on  notice  that  it
lacked a valid WPDES permit. According to plaintiffs, Flam‐
beau had notice because it possessed a separate WPDES permit
in  the  past  and  language  on  its  mining  permit  requires  the
permitee to obtain other permits as required by law.23 These
contentions  are  unpersuasive.  First,  Flambeau  knew  that  it
needed a WPDES permit but was informed by the WDNR that
its mining permit would serve as a WPDES permit, consistent
with NR § 216.21(4)(a), and the WDNR sua sponte terminated
Flambeau’s separate WPDES permit. Plaintiffs maintained at
oral argument that Flambeau’s proper course of action was to
apply for a WPDES permit. However, the WDNR made clear,
by its termination of the separate permit and by its consistent
position that a separate WPDES permit was unnecessary, that


22
     See, e.g., Citizens for a Better Env’t‐Cal. v. Union Oil Co., 83 F.3d 1111, 1120
(9th Cir. 1996) (refusing to apply the CWA’s permit shield where “[i]t is not
disputed  that  these  regulations  [governing  modifications  of  NPDES
programs] were not followed” and so the defendant’s permit clearly was
insufficient);  Oregon  State  Pub.  Interest  Research  Grp.,  Inc.  v.  Pac.  Coast
Seafoods Co., 361 F. Supp. 2d 1232, 1243 (D. Or. 2005) (holding that a state
permit did not trigger the CWA’s permit shield where “[n]othing in the
federal or state statutes provides that a state‐issued SCO is the equivalent
of an NPDES permit[]”).  

23
     See Appellees’ Br. 23.
No. 12‐2969 & 12‐3434                                              19

it would not issue a separate permit. “The law does not require
the doing of a futile act,” Ohio v. Roberts, 448 U.S. 56, 74 (1980),
abrogated on other grounds by Crawford v. Washington, 541 U.S. 36
(2004), and so we  shall  not penalize Flambeau  for failing to
apply for a separate WPDES permit after the WDNR termi‐
nated its prior one. 
    Second, the mining permit language directing the permit
holder  to  obtain  all  other  permits  required  by  law  does  not
answer the question. For NR § 216.21(4)(a) provides that the
WDNR  can  determine  that  a  separate  WPDES  permit  is
unnecessary.  Moreover,  neither  of  these  facts—Flambeau’s
prior possession of a separate WPDES permit or the language
of its mining permit—put Flambeau on notice of the risk that
NR § 216.21(4)(a) was not actually approved by the EPA and
so was beyond the WDNR’s CWA authority. Rather, plaintiffs
have established only that Flambeau knew that it no longer
held a separate WPDES permit. 
   At bottom, plaintiffs are attempting to attack collaterally
the  validity  of  Wisconsin’s  WPDES  program  by  requiring
Flambeau to prove that the specific provision of the program
under which the WDNR granted its putative WPDES permit,
NR § 216.21(4)(a), is valid. There are two problems with this
approach. 
    First, forcing a permit holder to establish that the undis‐
puted  permitting  entity  had  actual  authority  to  issue  the
permit, despite a facially valid law authorizing the entity to
issue  the  permit,  would  vitiate  the  permit  shield.  Permit
holders would be brought into court to establish not only the
validity of  their  permits,  but  also the  validity  of  the issuing
20                                          Nos. 12‐2969 & 12‐3434

entity’s  asserted  authority  to  issue  such  a  permit,  requiring
permit holders to prove the validity of legislative and regula‐
tory transactions to which they were not parties. This under‐
mines the purpose of the shield provision, which the Supreme
Court has stated is to “giv[e] permits finality,” E.I. du Pont de
Nemours, 430 U.S. at 138 n.28.
     Second, plaintiffs’ approach constitutes a collateral attack
on  Wisconsin’s  WPDES  program,  specifically  NR
§  216.21(4)(a).  Plaintiffs  claim  to  challenge  only  Flambeau’s
conduct;  however,  integral  to  this  challenge  is  plaintiffs’
assertion that Flambeau lacks a WPDES permit and that NR
§  216.21(4)(a)  is  not,  contrary  to  Wisconsin’s  view  and  the
section’s plain language, part of the WPDES program. Plain‐
tiffs fault Flambeau for doing what its CWA administrator and
Wisconsin  law  authorize  it  to  do.  This  is  impermissible.  See
Kelley v. Bd. of Trs., Univ. of Illinois, 35 F.3d 265, 272 (7th Cir.
1994)  (holding  that  “insofar  as  the  University  actions  were
taken in an attempt to comply with the requirements of Title
IX,  plaintiffs’  attack  on  those  actions  is  merely  a  collateral
attack on the statute and regulations and is therefore impermis‐
sible”); Milwaukee Cnty. Pavers Ass’n v. Fiedler, 922 F.2d 419, 424
(7th Cir. 1991) (“Insofar as the state is merely doing what the
statute and regulations envisage and permit, the attack on the
state is an impermissible collateral attack on the statute and
regulations.  We  add  that  the  federal  regulations  explicitly
permit  the  state  or  other  entity  [to  engage  in  the  conduct
plaintiffs challenged].”). 
   In sum, Flambeau was told by the WDNR that its mining
permit  constituted  a  valid  WPDES  permit.  The  WDNR’s
authority to regulate Flambeau under its CWA authority was
No. 12‐2969 & 12‐3434                                                21

confirmed by NR § 216.21(4)(a), and Flambeau had no notice
that NR § 216.21(4)(a) was potentially invalid as an exercise of
that delegated authority. Under these circumstances, where the
permitting authority issues a facially valid NPDES permit and
the  permit  holder  lacks  notice  of  the  permit’s  (potential)
invalidity,  we  hold  that  the  permit  shield  applies.  To  hold
otherwise would be inconsistent with the requirements of due
process.  Plaintiffs  have  not  alleged  or  demonstrated  that
Flambeau failed to comply with its mining permit. Because the
permit shield applies, Flambeau is deemed to be in compliance
with  the  CWA,  and  summary  judgment  should  have  been
granted for Flambeau. Therefore, we do not reach Flambeau’s
other arguments on appeal. 
                                    C.
    Furthermore, we deny plaintiffs’ cross‐appeal. In order to
be entitled to attorneys’ fees under the CWA, plaintiffs must be
“a[]  prevailing  or  substantially  prevailing  party.”  33  U.S.C.
§  1365(d).  Here,  plaintiffs  are  not  entitled  to  attorneys’  fees
because they have failed to establish a violation of the CWA. 
                               Conclusion
   Accordingly, we must reverse the judgment of the district
court.


                                                          REVERSED